Citation Nr: 0832083	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.A.J., M.D.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO) which denied 
service connection for PTSD.  In November 2005, a personal 
hearing before a decision review officer was afforded the 
veteran, at which only his psychiatrist testified.  

The Board remanded the case to the RO for further development 
in March 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran does not have PTSD etiologically related to 
active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A September 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service treatment records, VA treatment 
records, VA examinations, a private medical opinion, and a RO 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

Service treatment records show that the veteran was seen for 
a neurology consultation in April 1967 due to 
hyperventilation syndrome.  The veteran reported that his 
difficulty started two years prior during his concern over a 
fainting spell which his mother had.  He reportedly had three 
or four episodes since that time.  He described feeling 
nervous, breathing heavily, tingling in his fingers, pain in 
the stomach, and blurred vision.  The veteran was assessed 
with hyperventilation syndrome.  A July 1968 separation 
examination did not reflect any psychiatric problems at 
discharge, although the veteran did note a history of 
shortness of breath, and pain or pressure in the chest. 

The veteran's Form DD 214 shows that he received the National 
Defense Service Medal, Vietnam Service Metal, and Vietnam 
Campaign Medal among other awards and decorations.  The 
veteran has claimed that while serving with the 127th 
Military Police Company in Vietnam, he experienced combat 
with the enemy on several occasions beginning in February 15, 
1968, as part of the TET offensive.  He also claims to have 
seen or handled dead bodies during this time period, and 
stated that his unit was attacked daily by the enemy for 
eight weeks from February 15, 1968.  He also reported that on 
one occasion his troop convoy came under enemy attack.  His 
stated that all of his stressors occurred between February 
1968 and April 1968.  Service personnel records confirm the 
veteran was transferred to Vietnam beginning July 24, 1967, 
and was assigned to the 127th Military Police Company.  His 
military occupational specialty was a wireman from August 
1967 and a field radio mechanic from March 1968.  
Additionally, he did not leave Vietnam until July 15, 1968, 
according to his records.  

Research received from the U.S. Army and Joint Service 
Records Research Center (JSRRC) Special Project Team in April 
2007 shows that the veteran's unit came under attack during 
the timeframe of the TET offensive in January 1968 and 
February 1968.  The Board finds that there is sufficient 
evidence of record to corroborate the veteran's claimed 
stressor.  

In the instant case, however, the most probative evidence of 
record does not establish a confirmed DSM-IV diagnosis of 
PTSD.  See 38 C.F.R. § 4.125(a).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  

The veteran submitted a March 2004 private evaluation from 
Dr. J.A.J. which provided a diagnosis of chronic PTSD.  The 
veteran reported coming under fire on several occasions in 
Vietnam.  He reported having nightmares about witnessing 
piles of corpses, and reported aversion to loud noises.  
Based on these reports, Dr. J.A.J. stated that the veteran 
was suffering from clear and chronic PTSD related to his 
Vietnam War experience.  Although the veteran's reported 
statements describing exposure to combat are credible, there 
is no indication that the diagnosis of PTSD conformed DSM-IV 
criteria as required by 38 C.F.R. § 4.125(a).  A mental 
status examination was not associated with the report.

VA treatment records associated with the claims file did not 
indicate any psychiatric treatment for PTSD.  There are no 
other medical records which reflect current psychiatric 
treatment for PTSD.  

A November 2004 VA examination included a review of the 
claims file, as well as VA electronic medical records.  The 
veteran had no psychiatric hospitalization in the computer 
files.  The examiner noted findings from the veteran's April 
1967 neuropsychiatric evaluation for hyperventilation 
syndrome.  The veteran had no psychiatric prescriptions.  Dr. 
J.A.J. provided a March 2004 diagnosis of PTSD.  The veteran 
reported that Dr. J.A.J. gave him a sleeping medication.  

The examiner reviewed the veteran's history.  The veteran 
reported that he underwent an exploratory surgery after a 
gunshot wound eight years prior during a robbery at this 
business.  He reported that he came to see the psychiatrist 
because he had nightmares of different content.  He reported 
that he had been robbed and shot twice.  The veteran's 
military history was reviewed.  A mental status examination 
was completed.  The examiner stated that the veteran did not 
meet the DSM-IV stressors criteria for PTSD.  The veteran was 
instead given an Axis I diagnosis of primary insomnia, with a 
Global Assessment Functioning (GAF) score of 85.  The 
examiner stated that the veteran's in-service 
neuropsychiatric evaluation described and diagnosed 
hyperventilation symptoms, present since 1965 and related to 
his mother's illness.  The examiner stated that Dr. J.A.J.'s 
diagnosis of PTSD was not based on appropriate and detailed 
evaluation as to fulfill the DSM-IV criteria for such a 
diagnosis.  There is no evidence of psychiatric treatment.  
The examiner therefore concluded, based on the veteran's 
history, records, and evaluations, that he did not fulfill 
the diagnostic criteria for PTSD.  

Dr. J.A.J. testified during a November 2005 RO hearing.  The 
veteran did not provided testimony at this hearing.  Dr. 
J.A.J. stated that he had been dealing with mental patients 
since 1968 and that he had verified the service medical 
records and treatment records of the veteran.  Dr. J.A.J. 
stated that he saw the veteran in March 2004.  He stated that 
the veteran presented with flashbacks of Vietnam.  He 
indicated that it was clear that the veteran had PTSD.  Dr. 
J.A.J. noted the November 2004 VA examiner's diagnosis of 
insomnia, and related insomnia to the veteran's dreams of 
Vietnam.  Dr. J.A.J. described the veteran's complaints of 
seeing "piles of cadavers" and aversion to loud noises, 
streaks of light, rain, thunder, and fireworks, as it 
reminded him of Vietnam.  He opined that all of the veteran's 
symptoms were directly connected and due to his military 
service in Vietnam. 

Because of the conflicting evidence of record, the veteran 
was afforded an additional VA examination in April 2008 to 
clarify his current diagnosis.  The claims file and the 
veteran's medical records were reviewed.  The examiner noted 
JSRRC research which found that the veteran was serving at 
the time of the TET Offensive.  The veteran complained that 
he was afraid of having nightmares when he went to sleep at 
night.  The veteran's military history was reviewed.  The 
veteran described seeing piles of dead people in the streets 
and reported that he was under fire every night and on 
occasion during the day.  The examiner stated that the 
veteran's reaction to the events did not include terror, but 
tension was high all the time.  His post-service history was 
also reviewed.  The examiner stated that the veteran was calm 
and collected while telling about his military experience, 
but became teary eyed when he revealed the kidnapping of his 
son 10 years prior in Puerto Rico.  

The veteran's stressors were reviewed and a mental status 
examination was completed.  Examination reflects PTSD 
symptoms of recurrent distressing dreams and difficulty 
falling or staying asleep.  Nonetheless, the examiner found 
that the veteran did not meet the DSM-IV diagnosis of PTSD.  
The veteran had an Axis I diagnosis of primary insomnia.  The 
examiner stated that the veteran had been diagnosed with PTSD 
by a private psychiatrist.  He had been evaluated by a VA 
examination, who diagnosed only primary insomnia.  The 
veteran had shown inconsistent history about the military 
battle stressor before, and during the examination, revealed 
a more proximate stressor associated with the kidnapping of 
his son 10 years ago from his own grocery store.  The 
examiner stated that in spite of both alleged stressors, the 
veteran had not fulfilled the criteria for a diagnosis of 
PTSD per the DSM-IV.  The examiner noted that the veteran did 
not seem to be disabled due to mental disorder, in spite of 
having been in active combat over 30 years ago, and 
experiencing a more proximate stressor 10 years ago, and he 
had little need for psychiatric care.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the two VA opinions are more 
probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  Dr. J.A.J.'s opinions were 
not based on the DSM-IV criteria as required by 38 C.F.R. § 
4.125(a).  The November 2004 VA examiner found, after 
reviewing Dr. J.A.J.'s March 2004 opinion, that it was not 
based on an appropriate and detailed evaluation as to fulfill 
the DSM-IV criteria for such a diagnosis.  In contrast, two 
VA examiners found that the veteran did not fulfill the 
criteria for a diagnosis of PTSD.  Their evaluations were 
based on a through review of the claims file and medical 
records, as well as an examination of the veteran.  These 
examinations also revealed more proximate post-service 
stressors in which the veteran had been robbed and shot twice 
at his place of business, and his son had been kidnapped.  
The VA examinations are more detailed and comprehensive than 
the examination and testimony provided by Dr. J.A.J.; and the 
examiner's finding are supported by evidence of record.  Most 
importantly, both VA examinations were in conformance with 
the DSM-IV criteria.  Thus, the Board finds the November 2004 
and April 2008 VA examiners' opinions provide the most 
probative evidence as to the veteran's current diagnosis.  

The Board notes that while the veteran was evaluated for 
hyperventilation syndrome in service, a current disability 
has not been related to his hyperventilation syndrome.  The 
Board further notes that the veteran's April 1967 diagnosis 
of hyperventilation syndrome with a noted onset two years 
prior, occurred prior to the veteran's claimed PTSD stressors 
due to combat in February 1968.

As the veteran is not shown to have a current DSM-IV 
diagnosis of PTSD, the Board finds that service connection is 
not warranted.  


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


